Opinion issued May 1, 2014.




                                    In The

                              Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                              NO. 01-13-00873-CR
                          ———————————
                      IN RE DANIEL HARRIS, Relator



           Original Proceeding on Petition for Writ of Mandamus



                         MEMORANDUM OPINION

      Relator, Daniel Harris, has filed a petition for writ of mandamus,

complaining that the Harris County District Clerk has not provided him documents

regarding his post-conviction writ of habeas corpus, sent documents to the Texas
Court of Criminal Appeals, and complied with a clerk’s duties in a criminal

proceeding.1

      This Court does not have jurisdiction to grant relator’s requested relief. By

statute, we have the authority only to issue a writ of mandamus against a district

court judge or a county court judge within the Court’s jurisdiction, and may issue

all writs necessary to enforce this Court’s appellate jurisdiction. See TEX. GOV’T

CODE ANN. § 22.221(a)–(b) (West 2004). We have no jurisdiction to issue a writ of

mandamus against a district clerk except to protect our jurisdiction. In re Smith,

263 S.W.3d 93, 94 (Tex. App.—Houston [1st Dist.] 2006, orig. proceeding) (citing

In re Washington, 7 S.W.3d 181, 182 (Tex. App.—Houston [1st Dist.] 1999, orig.

proceeding)).

      Moreover, we have no authority to issue writs of mandamus in criminal law

matters pertaining to proceedings under Texas Code of Criminal Procedure article

11.07. See TEX. CODE CRIM. PROC. ANN. art. 11.07, § 3(a), (b) (West Supp. 2013);

In re Briscoe, 230 S.W.3d 196, 196–97 (Tex. App.—Houston [14th Dist.] 2006,

orig. proceeding); see also In re McAfee, 53 S.W.3d 715, 717 (Tex. App.—

Houston [1st Dist.] 2001, orig. proceeding) (noting that only Court of Criminal

Appeals has jurisdiction in final post-conviction felony proceedings).

1
      Harris’s petition indicates that the underlying proceeding is cause number
      1204054-A, styled Ex parte Daniel Harris, in the 182nd District Court of Harris
      County, Texas, the Honorable Jeannine Barr presiding.

                                         2
                                    Conclusion

      Accordingly, we dismiss the petition for writ of mandamus for lack of

jurisdiction. We dismiss all pending motions as moot.



                                 PER CURIAM


Panel consists of Justices Jennings, Higley, and Sharp.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3